United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFFICE,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0351
Issued: October 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant filed a timely appeal from a March 3, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decisions, dated October 26, 2016, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly determined that appellant abandoned her request for
a hearing.

1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its March 3, 2017 merit decision.
The Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On January 30, 2015 appellant, then a 37-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that she injured her hands and knees on January 27, 2015 when she
slipped and fell on ice while in the performance of duty. She stopped work the next day on
January 28, 2015, and received continuation of pay. On April 15, 2015 OWCP accepted
appellant’s claim for bilateral knee abrasion, left wrist sprain, left shoulder sprain, and low back
sprain. For the period March 14 through May 23, 2015, it paid compensation for temporary total
disability. Thereafter, OWCP compensated appellant for periods of intermittent wage loss through
September 7, 2015.
After September 7, 2015, appellant again stopped work on October 10, 2015 and
subsequently filed a claim for compensation (Form CA-7) for temporary total disability through
November 4, 2015.
Appellant came under the care of Dr. Ashif Jethava, a Board-certified internist, from
October 28, 2015 to January 27, 2016, for chronic low back pain. Dr. Jethava diagnosed low back
pain radiating to the right lower extremity, and left hip and left knee pain secondary to chronic
degenerative joint disease versus a work-related injury. In notes dated October 28 to November 9,
2015, he indicated that appellant was disabled from work from October 9 to 29, 2015; October 31
to November 3, 2015; and November 7 to 8, 2015. On January 13, 2016 appellant presented with
chronic low back pain and reported being off work from January 9 to 12, 2016.
Appellant also submitted a claim for compensation (Form CA-7) for the period January 9
to 12, 2016.
In correspondence dated March 28 and July 1, 2016, OWCP advised appellant of the need
to submit additional medical evidence to establish her claim for compensation for the periods
October 10 to November 4, 2015 and January 9 to 12, 2016.
Dr. Jethava continued to treat appellant for complaints of chronic neck and radicular low
back pain. In a May 24, 2016 letter, he advised that she was currently under his care due to a
January 27, 2015 work-related injury. Dr. Jethava further advised that appellant was unable to
work due to back pain from October 9 to 29, 2015; October 31 to November 3, 2015; November 7
to 8, 2015; and January 9 to 12, 2016.
In two separate decisions of even date, October 26, 2016, OWCP denied appellant’s claims
for compensation for the periods October 10 to November 4, 2015 and January 9 to 12, 2016.
On November 23, 2016 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.3

3

Appellant indicated her preference for a telephone hearing.

2

By letter dated November 30, 2016, OWCP acknowledged appellant’s request for an oral
hearing. The letter also advised appellant of her rights and responsibilities with respect to informal
hearings under FECA.
On January 18, 2017 OWCP’s hearing representative notified appellant that a telephone
hearing would be held on February 22, 2017 at 1:45 p .m., Eastern Standard Time. He instructed
her to call the provided toll-free number shortly before the hearing time and enter the pass code
to gain access to the conference call. OWCP’s hearing representative mailed the January 18,
2017 notice of hearing to her address of record.4
By decision dated March 3, 2017, OWCP’s hearing representative found that appellant
had abandoned her request for a hearing. He determined that appellant received 30 days advanced
written notice of the scheduled February 22, 2017 hearing, but failed to appear. The hearing
representative further noted that there was no indication in the record that appellant contacted
OWCP either prior or subsequent to the scheduled hearing to explain her failure to appear. Under
the circumstances, he deemed that appellant abandoned her request for a hearing.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.5 Unless
otherwise directed in writing by the claimant, the representative of OWCP’s Branch of Hearings
and Review will mail a notice of the time, place, and method of the hearing to the claimant and
any representative at least 30 days before the scheduled date.6 OWCP has the burden of proving
that it mailed notice of a scheduled hearing to the claimant and any representative.7 Absent
evidence to the contrary, a letter properly addressed and mailed in the ordinary course of
business is presumed to have been received. This is known as the mailbox rule.8
A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing.9 With the exception of overpayment prerecoupment
4

On January 23, 2017 appellant submitted another request for an oral hearing with respect to OWCP decision(s)
dated October 26, 2016.
5

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

6

20 C.F.R. § 10.617(b).

7

T.P., Docket No. 15-0806 (issued September 11, 2015).

8

See James A. Gray, 54 ECAB 277, 280 (2002).

9
20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written
Record, Chapter 2.1601.6g (October 2011).

3

hearings, where it has been determined that a claimant has abandoned his or her right to a
hearing, OWCP’s Branch of Hearings and Review will issue a formal decision finding that the
claimant has abandoned the request for a hearing.10
ANALYSIS
In two separate decisions dated October 26, 2016, OWCP denied appellant’s claims for
compensation for the periods October 10 to November 4, 2015 and January 9 to 12, 2016.
Appellant timely requested an oral hearing. OWCP acknowledged her request on November 30,
2016, and in a January 18, 2017 letter, the hearing representative notified her that a telephone
hearing was scheduled for February 22, 2017 at 1:45 p.m. Eastern Standard Time. However,
the hearing did not occur as scheduled.
Both, the November 30, 2016 acknowledgment letter and the January 18, 2017 30-day
prehearing notification, were mailed to appellant’s address of record, and neither
correspondence was returned to OWCP as undeliverable. Absent evidence to the contrary, a
letter properly addressed and mailed in the ordinary course of business is presumed to have been
received.11 Appellant has not submitted any evidence indicating that she did not receive the
January 18, 2017 hearing notification. As such, a letter properly addressed and mailed in the
ordinary course of business is presumed to have been received. The presumption arising under
the mailbox rule, has not been rebutted.
The January 18, 2017 hearing notification included a toll-free number and a pass code
that appellant was to use in order to access the scheduled February 22, 2017 telephone hearing.
The hearing did not occur as scheduled. Appellant argued that she was unable to get through to
call. While she may have experienced difficulty calling in at the appointed time, there is no
evidence in the record that she timely advised OWCP of her calling difficulties. Also, appellant
did not submit a written request within 10 days after the February 22, 2017 scheduled hearing
requesting that another hearing be scheduled. Under the above-noted circumstances, OWCP’s
hearing representative properly determined that appellant abandoned her request for an oral
hearing.12
CONCLUSION
The Board finds that appellant abandoned her request for an oral hearing.

10

Id. at Chapter 2.1601.6(g).

11

See James A. Gray, supra note 8.

12

See 20 C.F.R. § 10.622(f).

4

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

